                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-00343-GCM
 GARED QUESADA,
 LORENA QUESADA,

                Plaintiffs,

    v.                                                          ORDER

 GREEN CIRCLE SOLUTIONS, INC.,
 ALEX ALLISON,

                Defendants.


         THIS MATTER comes before the Court sua sponte. The Court entered an Amended

Scheduling Order (ECF Doc. 15) on April 28, 2021, granting the parties’ Consent Motion and

Amended Scheduling Order (ECF Doc. 14). The Court did not reset the trial in this matter at that

time. Accordingly,

         IT IS THEREFORE ORDERED that the trial in this matter is reset to the January 24,

2022 term in the Charles R. Jonas Federal Building, 401 W Trade Street, Charlotte, NC 28202

before Senior Judge Graham C. Mullen.

         SO ORDERED.

                                        Signed: July 26, 2021




          Case 3:20-cv-00343-GCM Document 16 Filed 07/26/21 Page 1 of 1
